11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Rabia Qutab,                                * From the 35th District Court
                                              of Brown County
                                              Trial Court No. CR24975.

Vs. No. 11-19-00208-CR                      * July 25, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has considered Rabia Qutab’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.